Citation Nr: 1411965	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss in the left ear. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 2007, including in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for hypertension and denied service connection for hearing loss in the left ear, obstructive sleep apnea, a bilateral foot disability and for a deviated septum.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript from that hearing was associated with the claims file.

In June 2012, the Board remanded the case for service connection for hearing loss in the left ear, obstructive sleep apnea, and a bilateral foot disability to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.  In a February 2013 rating decision, the AMC granted service connection for obstructive sleep apnea and a bilateral foot disability and those issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-1159 (Fed. Cir. 1997) ("[b]ecause the first appeal concerned the rejection of the logically up-stream element of service-connectedness, the appeal could not concern the logically down-stream element of compensation level").  The AMC completed the requested evidentiary development on the issue of service connection for hearing loss in the left ear, and returned that issue to the Board for adjudication.

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran expressed an intent to file this claim in statements on his substantive appeal (VA Form 9) received at the RO in March 2010.  To date, the RO has not taken any action on this claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty.

2.  The evidence of record does not show left ear hearing loss to be etiologically related to a disease, injury or event in service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss in the left ear have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA compliant notice was provided in a April 2008 letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, a hearing transcript, and a VA examination report.

The Veteran has been afforded a hearing before a AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.   Here, the AVLJ identified the issue to the Veteran, and the Veteran provided relevant testimony as to why he believed his condition was related to service.  Moreover, the Veteran and his representative volunteered the Veteran's treatment history and symptoms.  Neither the Veteran nor his representative that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that action requested in the prior remand has been undertaken.  A VA examination was conducted in August 2012 and a medical opinion has been obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that the hearing loss in his left ear was a result of noise exposure due to aircraft engines and pneumatic tools while in service.  Service treatment records are negative for complaints or findings of hearing loss in the left ear.  

The Veteran underwent several hearing conservation audiological examinations in service all of which were within normal limits.  These included a February 1986 examination in which the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
5
10

An examination dated in January 1991 reflected the Veteran's pure tone thresholds, in decibels, as 




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
5
5



A March 2005 hearing conservation audiological examination showed the Veteran's 
pure tone thresholds, in decibels, as:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
5
15
25

The Veteran underwent a VA audiological examination in April 2008.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
15

The examiner noted that the Veteran's hearing for his left ear was within normal limits for 250Hz to 4000Hz and his speech recognition score was 100 percent.

An addendum to the April 2008 VA examination was provided in January 2010.  The examiner stated that normal hearing was present in the left ear when the Veteran was tested.  

At the Veteran's October 2011 travel board hearing, he reported being exposed to high decibel engine noise from aircrafts and different types of pneumatic tools as an aerospace grounds equipment craftsman.  He stated that he was in the hearing conservation program and underwent audiological examinations once a year.  He noted that he was not exposed to acoustic trauma after separation from service.  

The Veteran was treated by a private doctor in July 2012.  The Veteran underwent an audiological examination and the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
30
50

The private doctor concluded that the Veteran had sensorineural hearing loss.  He noted severe hearing loss in the 4000Hz range indicating severe noise exposure.  

The Veteran was afforded a VA examination in August 2012.  The Veteran reported constantly having to ask people to repeat themselves and that he had to lean to one side to hear.  He reported not having any hearing loss problems prior to service.  Upon examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
10
10
30
50

The audiogram shows auditory thresholds that meet the criteria for hearing loss for VA purposes.  38 C.F.R. § 3.385.  The examiner determined that the Veteran had sensorineural hearing loss in the left ear.  The Veteran's speech recognition score was 100 percent.  The examiner noted that the Veteran's claims folder was reviewed and that the Veteran's entrance and exit examinations suggested hearing within the normal limits for the left ear.  She also noted the Veteran's periodic audiograms while in service and the Veteran's April 2008 VA audiological examination suggested hearing within normal limits.

She concluded that the Veteran did not have significant threshold shifts or a hearing loss problem while in service or within one year of separation.  The examiner opined that the Veteran's left ear loss was less likely than not a result of the reported history of military noise exposure from jet engines, diesel engines and pneumatic power tools.  The examiner referenced medical literature which supported that hearing loss due to acoustic trauma or noise exposure occurred at the time of the hazardous noise.  She concluded that no noise induced hearing loss occurred while on active duty, but after the Veteran's military service.  She noted that the Veteran reported occupational noise exposure from industrial machinery and recreational noise exposure from hunting and firearms, with the use of hearing protection.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for hearing loss in the left ear.  The Veteran is currently diagnosed sensorineural hearing loss in the left ear for VA purposes.  However, the Veteran was not treated for hearing loss during service, nor were any hearing problems reported.  Further, there is no competent medical evidence of record reflecting that the Veteran demonstrated hearing loss in the left ear to a compensable degree within one year of discharge from active duty, and the only medical opinion of record addressing the relationship between the current condition and service is that of the VA examiner, and such opinion is against the claim.

The Board finds that the August 2012 VA medical opinion is probative, as it was predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  A review of the entire record reveals that there is no competent and probative opinion to the contrary.  

The Board acknowledges the Veteran's contentions that he was exposed to noise during service and has a current a hearing loss disability in his left ear.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As the Board has considered the Veteran's contention, the Board ultimately places more probative weight on the opinion of the August 2012 VA opinion, and other evidence described above which is adverse to the claim.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for hearing loss in the left ear is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


